DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alphonso A. Collins on 01/06/2022.

This listing of claims will replace all prior versions and listings of claims in the application:

IN THE CLAIMS:
	1. (Currently Amended) A method for initializing a server formed as an operator station server in a technical installation including at least one server comprising an engineering station server and at least one certification authority for issuing certificates, the method comprising:
a)	establishing a connection from the engineering station server to the operator station server;
b)	installing a trust chain valid for the engineering station server on the operator station server;
c)	installing a trust chain valid for the operator station server on the engineering station server;
d)	transmitting a validation certificate of the engineering station server to the operator station server to permit validation of the engineering station server by the operator station server via a previously installed corresponding trust chain;
e)	transmitting the validation certificate of the operator station server to the engineering station server to permit validation of the operator station server by the engineering station server via the previously installed corresponding trust chain; and
f)	transmitting a configuration information from the engineering station server to a certification service implemented on the operator station server, the configuration information depending on a role of the operator station server in the technical installation and comprising ;
wherein the operator station server centrally captures data of an operator control and monitoring system, captures alarm and measured value archives of a control system of the technical installation, and provides said data and measured value archives to users; [[and]]
wherein the engineering station server is configured to generate, administer, archive and document hardware and software projects for the control system of the technical installation;
wherein the configuration information further comprises information identifying which certificates the certification service of the operator station server must again remove from the operator station server; and
wherein the configuration information transmitted to the certification service implemented on the operator station server is also transmitted by the engineering station server to the at least one registration service of the technical installation.

	2. (Original) The method as claimed in claim 1, wherein at least one registration service of the technical installation is interposed between the certification service of the operator station server and the certification authority and, in place of the certification service of the operator station server, which requests required certificates from the certification authority of the technical installation.

	3. (Original) The method as claimed in claim 2, wherein the configuration information transmitted from the engineering station server to a certification service implemented on the operator station server comprises information indicating from which registration service of the technical installation the certificates must be requested.

	4. (Cancelled)

	5. (Original) The method as claimed in claim 2, wherein the configuration information transmitted to the certification service implemented on the operator station server is also transmitted by the engineering station server to the at least one registration service of the technical installation.

	6. – 7. (Cancelled)

	8. (Original) The method as claimed in claim 5, wherein an additional operator station server establishes a connection to the at least one registration service such that the additional operator station server becomes integrated into the technical installation; wherein the registration service, requests the required certificates from the certification authority of the technical installation in place of a certification service of the additional operator station server.



	10. (Currently Amended) An operator station server of a technical installation upon which a certification service is implemented, wherein the operator station server is configured to:
a)	connect to an engineering station,
b)	receive a trust chain valid for the engineering station server,
c)	transmit a trust chain valid for the operator station server for installation on the engineering station server,
d)	receive a validation certificate of the engineering station server to permit validation of the engineering station server via a previously installed corresponding trust chain,
e)	transmit the validation certificate to the engineering station server to permit validation of the operator station server by the engineering station server via the previously installed corresponding trust chain, and
f)	receive a configuration information into the certification service, which depends on a role of the operator station server in the technical installation, the engineering station server and (ii) a registration service of the technical installation;
wherein the operator station server centrally captures data of an operator control and monitoring system, captures alarm and measured value archives of a control system of the technical installation, and provides said data and measured value archives to users;
wherein the engineering station server is configured to generate, administer, archive and document hardware and software projects for the control system of the technical installation; [[and]]
wherein the configuration information comprises information identifying which certificates of the certification service of the operator station server must be requested from a certification authority of the technical installation;
wherein the configuration information further comprises information identifying which certificates the certification service of the operator station server must again remove from the operator station server; and
wherein the configuration information transmitted to the certification service implemented on the operator station server is also transmitted by the engineering station server to the at least one registration service of the technical installation.

	11. (Previously Presented) A technical installation, comprising:
at least one engineering station server;

at least one certification authority, wherein the operator station server is configured as claimed in claim 10.

	12. (Original) The technical installation of claim 11, wherein the technical installation is a production or process installation.


Allowable Subject Matter

Claims 1-3, 5, and 8-12 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks filed on 12/21/2021 and examiners amendment above are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493